Pet Curiam.

The writ of error is dismissed on the authority of § 237 of the Judicial Code, as amended by the act of February 13, 1925 (43 Stat. 936, 937), for lack of jurisdiction. Jett Bros. Distilling Company v. City of Carrollton, 252 U. S. 1, 5, 6. Treating the writ of error as an application for certiorari, the certiorari is denied for want of a substantial federal question on the authority of Shulthis v. McDougal, 225 U. S. 561, 569; Hull v. Burr, 234 U. S. 712, 720; Norton v. Whiteside, 239 U. S. 144, 147.